Citation Nr: 0637597	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  00-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability, to include degenerative changes. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran served on active duty from August 1973 to March 
1978.

By way of history, this case was previously before the Board 
of Veterans' Appeals (hereinafter Board) on appeal from a 
June 1999 rating decision by a Department of Veterans Affairs 
(hereinafter VA) Regional Office (hereinafter RO).  The case 
was remanded for additional development by the Board in March 
2001 and June 2004.  

In a December 2005 decision, the Board denied the veteran's 
service connection claim.  The veteran subsequently appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In an Order dated in June 2006, the Court vacated the 
December 2005 Board decision and remanded the case to the 
Board for readjudication consistent with the Order.  The case 
is again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As pointed out in the June 2006 Joint Motion for Remand, VA 
afforded the veteran a VA examination in November 2004.  The 
November 2004 VA examiner yielded a diagnosis of minimal 
degenerative changes in the thoracic spine and scoliosis.  An 
opinion was provided as to whether the scoliosis was related 
to service; however, the November 2004 examiner did not 
provide an opinion as to whether the veteran's degenerative 
changes in the thoracic spine were incurred in service.  On 
remand, the Board requires that such a medical opinion be 
provided before adjudication on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims folder 
to the November 2004 VA examiner or 
schedule a medical review of the claims 
folder by a VA orthopedic specialist to 
determine the etiology of the veteran's 
degenerative changes of the thoracic 
spine.  The examiner should specifically 
review the service medical records and the 
post-service medical records, including 
the November 2004 VA examination report, 
and provide an opinion as to whether there 
is a 50 percent probability or greater 
that the degenerative changes of the 
thoracic spine are related to the 
veteran's period of active military 
service or his service-connected 
degenerative changes in the lumbar spine.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  After completion of the above, the RO 
should readjudicate the issue on appeal.  
If a benefit sought is not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond.  
Thereafter, if appropriate, the case 
should be returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



